This is a criminal action in which the defendant was convicted of an assault with a deadly weapon, as charged in the indictment.
From judgment that he be confined in the common jail of Wake County for a term of 12 months, and assigned to work on the public roads of said county, the defendant appealed to the Supreme Court.
There is no error in the instruction of the court to the jury, which defendant assigns as error on his appeal to this Court. The instruction does not violate C. S., 564. S. v. Jackson, 199 N.C. 321, 154 S.E. 402. The judgment is affirmed.
No error.